DETAILED ACTION
This action is in response to application filed on 18 February 2021.  Claims 1-30 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
05 November 2021
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al.  (hereinafter Sun) (US 2016/0156438 A1).
Regarding claims 1, 15, 29, and 30, Sun discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a single downlink control information (DCI) message scheduling a simultaneous downlink transmission and uplink transmission in an unpaired band, wherein the single DCI message includes a modulation and coding scheme (MCS) field having one or more bits that indicate a first MCS for the downlink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18), where the system provides MCS and resource allocation }; and 
determining a second MCS for the uplink transmission based at least in part on an offset from the first MCS for the downlink transmission { (see pg. 14, [0132]; pg. 5, [0073]; Figs. 17B & 18), where the system provides MCS and resource allocation }.
Regarding claims 2 and 16, Sun discloses the method of claim 1, wherein the one or more bits that indicate the first MCS for the downlink transmission correspond to one or more most significant bits or one or more least significant bits in the MCS field of the single DCI message { (see pg. 14, [0132]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 3 and 17, Sun discloses the method of claim 1, wherein the offset has a configured value relative to the first MCS for the downlink transmission { (see pg. 14, [0132]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 4 and 18, Sun discloses the method of claim 1, wherein the MCS field further includes one or more bits that dynamically indicate the offset among multiple configured offset values { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 5 and 19, Sun discloses the method of claim 1, wherein the offset is based at least in part on a degree of duality between the uplink transmission and the downlink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }. 
Regarding claims 6 and 20, Sun discloses the method of claim 5, wherein the degree of duality between the uplink transmission and the downlink transmission is based at least in part on a number of downlink and uplink symbols that are non-overlapping in time { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 7 and 21, Sun discloses the method of claim 5, wherein the degree of duality between the uplink transmission and the downlink transmission is based at least in part on a frequency separation between resource blocks allocated to the downlink transmission and resource blocks allocated to the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 8 and 22, Sun discloses the method of claim 5, further comprising: identifying a set of offset values based at least in part on the degree of duality between the uplink transmission and the downlink transmission, wherein the MCS field further includes one or more bits that indicate the offset among multiple configured offset values in the set of offset values { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 9 and 23, Sun discloses the method of claim 1, wherein the MCS field further includes one or more bits that indicate a code rate for the uplink transmission among multiple code rates in a set of code rates configured for sub-band full-duplex operation { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 10 and 24, Sun discloses the method of claim 9, further comprising: determining a modulation order for the downlink transmission based at least in part on the first MCS for the downlink transmission; and determining that a modulation order for the uplink transmission is the same as the modulation order for the downlink transmission based at least in part on the one or more bits in the MCS field indicating the code rate for the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }. 
Regarding claims 11 and 25, Sun discloses the method of claim 10, further comprising: determining a transport block size for the uplink transmission based at least in part on the code rate and the modulation order for the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 12 and 26, Sun discloses the method of claim 1, further comprising: determining a transport block size for the downlink transmission based at least in part on the first MCS indicated in the MCS field of the single DCI message; and determining a transport block size for the uplink transmission based at least in part on the transport block size for the downlink transmission and a configured ratio between the transport block size for the uplink transmission and the transport block size for the downlink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 13 and 27, Sun discloses the method of claim 1, wherein the MCS field further includes one or more bits that indicate a modulation order for the uplink transmission among multiple modulation orders in a set of modulation orders configured for sub-band full-duplex operation { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Regarding claims 14 and 28, Sun discloses the method of claim 13, further comprising: determining a transport block size for the uplink transmission based at least in part on the first MCS indicated in the MCS field of the single DCI message; and determining a code rate for the uplink transmission based at least in part on the modulation order and the transport block size for the uplink transmission { (see pg. 14, [0132, 0136]; pg. 5, [0073]; Figs. 17B & 18) }.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
17 June 2022